        Case 2:20-cv-02368 Document 1 Filed 05/27/20 Page 1 of 14 PageID #: 1



                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

                                              )
 MIAH LATVALA, individually and on            )
 behalf of all others similarly situated,     )                  Case No. 20-cv-2368
                                              )
              Plaintiff,                      )           CLASS ACTION COMPLAINT
                                              )
 v.                                           )             JURY TRIAL DEMANDED
                                              )
 HOFSTRA UNIVERSITY,                          )
                                              )
              Defendant.                      )
                                              )

         On behalf of herself and all others similarly situated, Plaintiff Miah Latvala (“Plaintiff”),

by and through her attorneys, respectfully alleges as follows:

                                   NATURE OF THE ACTION

         1.      This is a class action brought on behalf of Plaintiff and other similarly situated

individuals who paid tuition and/or fees to Hofstra University (“Defendant”, “Hofstra” or the

“University”) for the academic term encompassing March 2020 and thereafter and who (i) did not

receive their bargained-for educational and other services and (ii) have not been refunded a

prorated portion of their tuition and fees after the University ceased providing such services to

students during the Spring 2020 academic semester due to Coronavirus Disease 2019 (“COVID-

19”).

         2.      Specifically, as a result of Defendant’s wrongful acts and unfair business practices

alleged herein, Plaintiff and the proposed Class (i) have not received any refund or reimbursement

for the unused services for which they paid tuition or fees and/or (ii) did not receive any refund or

reimbursement for the decreased value of the education they received from Hofstra when their

classes transitioned from in-person instruction at the University’s campus facilities to an entirely

remote, online learning format.

         3.      Hofstra is a private university in Hempstead, New York.
      Case 2:20-cv-02368 Document 1 Filed 05/27/20 Page 2 of 14 PageID #: 2




          4.     In 2019, Hofstra enrolled more than 10,000 undergraduate and graduate students.

          5.     Hofstra has an endowment of over $600 million.

          6.     The estimated undergraduate tuition at Hofstra is over $49,000, including fees, but

not including room and board. 1

          7.     In response to COVID-19, on or around March 8, 2020, Hofstra students received

notice that all in-person classes were temporarily suspended. That temporarily suspension was

eventually made permanent, and Hofstra began offering classes online on March 23, 2020

cancelled all in-person classes. Hofstra has suspended access to virtually all on-campus resources,

including gyms and libraries.

          8.     Hofstra has not provided any in-person classes since March 6, 2020. Since then,

Hofstra has offered less valuable online classes instead of the bargained-for in-person instruction.

Consequently, since March 23, 2020, Defendant has not provided the education, services,

facilities, technology, access or opportunities for which Plaintiff and the Class paid. Moreover,

Defendant has failed to compensate Plaintiff and the Class for the diminished value and damages

they have suffered as a result of Defendant’s actions.

          9.     Hofstra also has received over $6 million in government funding through the

Coronavirus Aid, Relief, and Economic Security Act (CARES) Act, half of which is federally

mandated to go toward students who are in need of emergency financial assistance.

          10.    Despite receiving this influx of federal funds, Defendant refuses to refund or

reimburse Plaintiff and similarly-situated Hofstra students the fees they paid for the education and

other services they are not being provided, including fees for libraries and gyms they can no longer

access.

          11.    Defendant also refuses to refund or reimburse Plaintiff and similarly situated

students for tuition paid for classes that Hofstra is currently providing to them that are substantially

less valuable than the classes promised.

1
  Hofstra University Admissions – “What Does it Cost to Attend Hofstra?”
https://www.hofstra.edu/admission/adm_costofattendance.html (site last visited May 27, 2020)

                                                       2
     Case 2:20-cv-02368 Document 1 Filed 05/27/20 Page 3 of 14 PageID #: 3




         12.   Plaintiff and other Class members have lost the benefits of the education, services,

and other experiences that the University promised. Despite failing to fulfill their obligations,

Defendant is currently unlawfully retaining and refusing to fully or partially refund Plaintiff’s

Spring 2020 term tuition and fees despite the dramatically lower quality and less valuable

education now being provided, and despite the complete cessation of many of the services for

which Plaintiff was charged a specific fee.

         13.   Essentially, students have paid Defendant for access to buildings they can no longer

enter and activities that are not available. Hofstra is thus profiting from COVID-19 while further

burdening students and their families, many of whom have borne the brunt of the pandemic,

themselves been laid off, or who are ill or suffering from financial setbacks. The result is an

enormous windfall to Defendant. Both contract and equity demand that Defendant disgorge these

funds.

         14.   Plaintiff and similarly situated Hofstra students seek disgorgement of their

payments for unused services and to refund their tuition for substandard classes. Plaintiff brings

this class action for injunctive, declaratory, and equitable relief, and any other available remedies,

resulting from Defendant’s illegal, inequitable, and unfair retention of the funds paid by Plaintiff

and the other students in the proposed Class.

         15.   Specifically, this lawsuit seeks disgorgement and monetary damages in the amount

of prorated, unused amounts of tuition and fees that Plaintiff and the other Class members paid,

which benefits will not be provided by Defendant, including the difference in value between the

live in-person classes for which Spring 2020 term students enrolled and for which they paid at the

start of the Spring 2020 and subsequent terms, compared to the lesser online versions of classes

Hofstra has been providing to them since mid-March 2020.


                                                 PARTIES

         16.   Plaintiff Miah Latvala is an adult individual residing in New York State. Plaintiff



                                                  3
      Case 2:20-cv-02368 Document 1 Filed 05/27/20 Page 4 of 14 PageID #: 4




is enrolled as an undergraduate at Hofstra.

        17.     Defendant Hofstra University is a private university with its principal place of

business in Hempstead, New York.


                                       JURISDICTION AND VENUE

        18.     This Court has original jurisdiction under 28 U.S.C. § 1332(d)(2)(A), as modified

by the Class Action Fairness Act of 2005, because the matter in controversy exceeds $5,000,000,

exclusive of interests and costs, and because at least one member of the Class defined below is a

citizen of a state other than New York.

        19.     This Court has personal jurisdiction over Defendant because Defendant maintains

its principal place of business in this judicial district.

        20.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1), because

Defendant resides in this District and are Plaintiff is a resident of the state in which the District is

located.


                                     STATEMENT OF FACTS

        A.      The COVID-19 Pandemic

        21.     In late 2019, the Chinese government confirmed several cases of a novel illness

causing pneumonia-like symptoms. The illness was subsequently identified as COVID-19. By

January 2020, the U.S. government confirmed several domestic cases.

        22.     COVID-19 spread rapidly throughout the world in the beginning months of 2020.

Millions have now been infected. The World Health Organization characterized COVID-19 as a

“public health emergency of international concern” in late January and as a pandemic on March

11.

        23.     Because the virus that causes COVID-19 is highly infectious, and because the

illness can be severe or fatal, federal, state, and local governments in the United States have


                                                    4
         Case 2:20-cv-02368 Document 1 Filed 05/27/20 Page 5 of 14 PageID #: 5




implemented travel restrictions and shelter-in-place or stay-at-home orders. As of the filing of this

Complaint, the vast majority of states have ordered their citizens to shelter in place for protection

of their personal health and safety and that of the broader public.


           B.       Hofstra Continues to Assess Fees Amidst the Pandemic

           24.      Despite the fact that Defendant transitioned its classes online and required students

to shelter in place, Defendant continued to assess and collect fees for services that Plaintiff and

similarly situated students could not access or use.

           25.      Despite Defendant’s large endowment and receipt of $6 million of aid through the

CARES Act, Hofstra has decided to pass the financial burden imposed by the COVID-19 crisis

onto students like Plaintiff.

           26.      Plaintiff paid a variety of fees for the Spring term, many of which were for services

Plaintiff can no longer use. For example, Plaintiff paid “Residence Life” fees, “Student Activity”

fees, “Technology” fees, and “University” fees. These fees financed gyms and libraries that

Plaintiff could not access, and events which did not occur.

           27.        Plaintiff has not attended any in-person classes since March 6, 2020. Instead, all

classes in which she was enrolled moved online and were of inferior quality to the live instruction

for which she paid and expected to receive.

           28.      Plaintiff has neither received nor been offered any refund or reimbursement for the

tuition or fees that she paid for in-person, on campus education during the Spring 2020 term at

Hofstra. 2

           29.      As a result of the closure of Hofstra, Defendant has not delivered the educational

services, facilities, programs, and opportunities for which Plaintiff and students in the proposed

Class contracted and paid. Plaintiff and the proposed Class are therefore entitled to a full refund

of that portion of the fees and tuition for the latter half of the Spring 2020 semester that pertain to


2
    Plaintiff has received a partial refund for her room and board expenses.

                                                            5
     Case 2:20-cv-02368 Document 1 Filed 05/27/20 Page 6 of 14 PageID #: 6




educational services Defendant did not provide, or which Defendant provided in a severely

diminished manner.

       30.     The remote, online learning “classes” offered to Spring 2020 students since March

deprive students of in-person learning from their peers and school faculty. The move to these

remote classes also deprives students of access to the facilities, materials, and opportunities only

offered on Hofstra’s physical (as opposed to virtual) campus.

       31.     The online classes Plaintiff and her peers have been provided are not equivalent to

the in-person, campus experience that Plaintiff and other Hofstra students chose for their university

education. The tuition and fees Hofstra charged were predicated on access to and constant

interaction with and feedback from peers, mentors, professors and guest lecturers; access to

technology, libraries, and laboratories; spectator sports and athletic programs; student government

and health services; and extracurricular groups and learning, among other things.

       32.     Universities and colleges that offer both in person and online education generally

charge less for online classes than they do for in person classes.

       33.     In instances where online degree programs are similarly priced to in-person degree

alternatives from the same academic institution, the online offering includes a variety of additional

goods and services, such as in-person internship and practicum opportunities, additional

asynchronous instruction (i.e. instruction not offered through a live video channel), and small class

sizes to ensure the quality of the online synchronous classes.

       34.     Hofstra offered none of the additional supports or services that traditionally

accompany classes that are intended to be conducted online from inception. Class sizes remained

the same, and no additional practical or in person services were offered. Plaintiff specifically had

difficulty receiving subject matter assistance from professors or from tutoring centers, has found

that online classes simply do not measure up to the in-person experience, and has also had

difficulty contacting and receiving assistance from the financial aid office.

       35.     Through this lawsuit, Plaintiff seeks—for herself and the other Class members—a

refund of a percentage of her tuition and fees.

                                                  6
     Case 2:20-cv-02368 Document 1 Filed 05/27/20 Page 7 of 14 PageID #: 7




                               CLASS ACTION ALLEGATIONS

       36.     Plaintiff incorporates by reference all preceding paragraphs as alleged above.

       37.     Pursuant to Fed. R. Civ. P. 23(a), (b)(2), (b)(3), and/or (c)(4), Plaintiff brings this

action on behalf of herself and the following Class:


       All persons in the United States who paid Hofstra University tuition and/or fees for
       in-person education for the academic term including March 2020 or for any
       academic term thereafter during which Hofstra failed to provide in person
       educational services.

The following persons and entities are excluded from the Class: Defendant and its officers,

directors, employees, subsidiaries, and affiliates; all judges assigned to this case and any members

of their immediate families; and the parties’ counsel in this litigation. Plaintiff reserves the right

to modify, change, or expand the class definition, including by proposing additional subclasses,

based upon discovery and further investigation.

       38.     A class action is a superior means to ensure the fair and efficient adjudication of

this case. The damages suffered by individual Class members are relatively small compared to the

burden and expense of individual litigation of the claims described herein against Defendant.

Moreover, individualized actions would run the risk of creating inconsistent or contradictory

judgments arising from the same set of facts and would increase the likely delay and expense to

all parties involved and the Court itself. By contrast, by proceeding as a class action, the claims

at issue can be adjudicated efficiently through economies of scale.

       39.     Numerosity. In accordance with Fed. R. Civ. P. 23(a)(1), the members the

proposed Class are so numerous and geographically dispersed that individual joinder of all Class

members is impracticable. Although the precise number of Class members is unknown presently

to Plaintiff, the Class is presumed to number more than 10,000 people and is easily ascertainable

through enrollment and financial records maintained by Defendant.

       40.     Commonality and Predominance. In accordance with Fed. R. Civ. P 23(a)(1)

                                                  7
     Case 2:20-cv-02368 Document 1 Filed 05/27/20 Page 8 of 14 PageID #: 8




and (b)(3), this action involves questions of law and fact common to the Class that predominate

over any individual questions specific to any Class member. These include:

       a.      whether Defendant accepted money from the Class;

        b.     whether Defendant retained money from the Class for services they did not
render, or only partially rendered;

       c.      whether Defendant entered into a contract with the Class;

       d.      whether Defendant breached their contract with the Class;

       e.      whether Defendant’s failure to refund tuition and fees was appropriate;

       f.      whether Defendant benefited from the money they accepted from the Class;

       g.   whether the educational and other services Defendant provided to the Class
were commensurate with their price;

       h.      whether certification of the Class is appropriate under Fed. R. Civ. P. 23;

         i.     whether Class members are entitled to declaratory, equitable, or injunctive
relief, and/or other relief; and

     j.        the amount and nature of relief to be awarded to Plaintiff and the other Class
members.

       41.     Typicality. Pursuant to Fed. R. Civ. P. 23(a)(3), Plaintiff’s claims are typical of

the other Class members’ claims because Plaintiff and the other Class members each paid for

certain costs associated with Hofstra’s Spring 2020 term but were not provided the services that

those costs were meant to cover. Each suffered damages in the form of their lost tuition, fees, and

other monies paid to Defendant, and the claims all arise from the same Hofstra practices and course

of conduct. There are no defenses available that are unique to the Plaintiff.

       42.     Adequacy of Representation. In accordance with Fed. R. Civ. P 23(a)(4), Plaintiff

is an adequate Class representative because her interests do not conflict with the interests of the

other proposed Class members.        Moreover, Plaintiff has retained counsel competent and

experienced in complex class action litigation, and she intends to prosecute this action vigorously

on behalf of her fellow Class members. Plaintiff has no interests that are antagonistic to those of


                                                 8
     Case 2:20-cv-02368 Document 1 Filed 05/27/20 Page 9 of 14 PageID #: 9




the Class and she will fairly and adequately protect the proposed Class’ rights along with counsel.


                                                COUNT I

                                           Breach of Contract

         43.      Plaintiff repeats and re-alleges the allegations in the preceding paragraphs as if fully

alleged herein.

         44.      Plaintiff brings this claim individually and on behalf of the other members of the

Class.

         45.      Plaintiff and the other members of the Class entered into binding contracts with the

Defendant which provided that Plaintiff and the other members of the Class would pay tuition and

fees in exchange for on-campus in-person educational, social, athletic, and other experiences.

         46.      As part of their contracts with Hofstra, and, in exchange for adequate consideration

that Plaintiff and members of the proposed Class provided, Defendant promised to on-campus in-

person educational, social, athletic, and other experiences.

         47.      Defendant failed to provide the services that it was obligated to provide under its

contracts with Plaintiff and the proposed Class. Defendant has retained tuition and fee payments

paid by Plaintiff and the other members of the Class for the Spring 2020 term without providing

them the promised benefits, instead providing those benefits for only a portion of the Spring term.

         48.      By contrast, Plaintiff and the other members of the Class fulfilled their end of the

bargain when they paid the monies due and owing for their full tuition, and fees for the semester.

         49.      The tuition and fees plan payments that Plaintiff and the proposed Class paid were

intended to cover in-person educational and extra-curricular services from January through May

2020. Defendant, however, failed to provide the services due under the contracts for that entire

time period, yet have improperly retained the funds Plaintiff and the proposed Class paid for their

Spring 2020 tuition and fees plans without providing them the services and other benefits due

under the contracts.

         50.      Plaintiff and members of the Class have suffered damages as a direct and proximate

                                                     9
    Case 2:20-cv-02368 Document 1 Filed 05/27/20 Page 10 of 14 PageID #: 10




result of Defendant’ breach, including being deprived of the education, experience and services

that they were promised and expected to obtain, and for which they have paid. They are entitled

to damages including but not limited to prorated reimbursement of the tuition, fees and other

expenses that were collected by Defendant for services that Defendant failed to deliver fully.

       51.        Defendant’ performance under the contracts is not excused because of COVID-19.

Even if performance was excused or impossible, Hofstra would nevertheless be required to return

the funds received for services and/or goods that it did not provide.


                                               COUNT II

                                Restitution Based On Quasi-Contract

       52.        Plaintiff repeats and re-alleges the allegations in the preceding paragraphs as if fully

alleged herein.

       53.        Plaintiff brings this claim individually and on behalf of the other members of the

Class in the alternative to the breach of contract claim brought in Count I.

       54.        Plaintiff and other members of the proposed Class conferred a benefit or enrichment

on Hofstra by paying tuition and required fees Hofstra which were beneficial to Hofstra, at the

expense of Plaintiff and the other members of the Class.

       55.        Plaintiff and the other members of the Class paid tuition and required fees and did

not receive the full benefit of their bargain from Hofstra, thus resulting in their impoverishment.

       56.        Hofstra has retained the benefit paid by Plaintiff and the Class despite its failure to

provide the services for which the benefit was paid.

       57.        There is no justification or cause for Hofstra’s failure to return the portion of the

tuition and fees that Hofstra has unjustifiably kept for itself even though it failed to complete the

services for which Plaintiff provided the funds to Hofstra.

       58.        Accordingly, Hofstra has been unjustly enriched and should pay as restitution a

prorated portion of the funds for the Spring 2020 semester that Plaintiff and the proposed Class

paid for tuition and fees.

                                                    10
    Case 2:20-cv-02368 Document 1 Filed 05/27/20 Page 11 of 14 PageID #: 11




                                               COUNT III

                                               Conversion

        59.       Plaintiff repeats and re-alleges the allegations in the preceding paragraphs as if fully

alleged herein.

        60.       Plaintiff brings this claim individually and on behalf of the Class.

        61.       Plaintiff and the other members of the Class have a right to the in-person

educational and extra-curricular services that they were supposed to be provided in exchange for

their payments to Hofstra.

        62.       Defendant intentionally interfered with the rights of Plaintiff and the other members

of the proposed Class when they retained fees intended to pay for on-campus classes, facilities,

and activities, while moving all classes to an online, remote learning format and discontinued

services and access to facilities for which Plaintiff and the members of the proposed Class had

paid.

        63.       Defendant deprived the Plaintiff and the other members of the Class of their fees or

of the right to the services for which their fees were intended to be used.

        64.       Class members demanded the return of the prorated, unused fees for the remainder

of the Spring 2020 term.

        65.       Defendant’s retention of the fees paid by Plaintiff and the other members of the

Class without providing the services for which they paid deprived Plaintiff and the other members

of the Class of the benefits for which the fees were paid. This interference with the services for

which Plaintiff and the other members of the Class paid damaged Plaintiff and the other members

of the Class in that they paid fees for services that were not and will not be provided.

        66.       Plaintiff and the other members of the Class are entitled to the return of prorated

unused portion of the fees paid, through the end of the semester




                                                    11
    Case 2:20-cv-02368 Document 1 Filed 05/27/20 Page 12 of 14 PageID #: 12




                                               COUNT IV

                                   Violation of New York GBL § 349

       67.        Plaintiff repeats and re-alleges the allegations in the preceding paragraphs as if fully

alleged herein.

       68.        Plaintiff brings this claim individually and on behalf of the Class.

       69.        When Defendant charged Plaintiff and members of the class for services it did not

provide, Defendant committed a deceptive act and practice violative of N.Y. GBL § 349.

       70.        Defendant’s deceptive acts and practices as set forth herein constitute “conduct of

any business, trade or commerce, or in the furnishing of any service” in New York.

       71.        Plaintiff and members of the Class are “person[s] who ha[ve] been injured by

reason of” Defendant’s deceptive acts and practices. Indeed, Plaintiff and members of the Class

have been charged fees and tuition for services and classes they have not received.

       72.        Therefore, Plaintiff, on behalf of herself and the Class, seeks to enjoin Defendant’s

unlawful conduct, and seeks to recover actual damages at least equal to a prorated amount of the

fees and tuition paid by Plaintiff and all members of the Class or fifty dollars per each violation,

whichever is greater.

       73.        Moreover, Defendant’s violation was both willful and knowing. Defendant knew

and/or should have known that retaining funds paid for services that Defendant could and would

not provide was not consistent with the law. As a result, Plaintiff, on behalf of herself and the

Class, seeks an order from the Court trebling Plaintiff and the Class’s actual damages. Thus,

Plaintiff, on behalf of herself and the Class, seeks to recover actual treble damages or fifty dollars

per violation, whichever is greater.




                                                    12
    Case 2:20-cv-02368 Document 1 Filed 05/27/20 Page 13 of 14 PageID #: 13



                                    PRAYER FOR RELIEF

       74.     Plaintiff, on behalf of herself and on behalf of the members of the Class,

respectfully requests that the Court enter judgment in her favor and against Defendant as follows:

       a.      Certifying the Class as requested herein, designating Plaintiff as Class

               representative, and appointing the undersigned counsel as Class Counsel;

       b.      Declaring that Defendant is financially responsible for notifying the Class

               members of the pendency of this suit;

       c.      Declaring that Defendant wrongfully kept the monies paid by the Class;

       d.      Awarding injunctive relief, restitution, and treble damages as permitted by law

               or equity;

       e.      Awarding Plaintiff’s reasonable attorneys’ fees, costs, and expenses;

       f.      Awarding pre- and post-judgment interest on any amounts awarded; and

       g.      Awarding such other and further relief as the Court deems just and proper.



                                        JURY DEMAND

       75.      Plaintiff demands a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure on all causes of action so triable.


Date: May 27, 2020                                   /s/ Ellen Noteware
                                                     BERGER MONTAGUE PC
                                                     Ellen Noteware
                                                     1818 Market Street, Suite 3600
                                                     Philadelphia, PA 19103
                                                     Tel.: 215.875.3000
                                                     Fax: 215.874.4604
                                                     enoteware@bm.net




                                                13
Case 2:20-cv-02368 Document 1 Filed 05/27/20 Page 14 of 14 PageID #: 14



                                       E. Michelle Drake*
                                       Joseph C. Hashmall*
                                       43 SE Main Street, Suite 505
                                       Minneapolis, MN 55414
                                       Tel.: 612.594.5999
                                       Fax: 612.584.4470
                                       emdrake@bm.net
                                       jhashmall@bm.net
                                       *pro hac vice forthcoming

                                       ATTORNEYS FOR PLAINTIFF




                                  14
